Citation Nr: 0213761	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1949 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
bilateral hearing loss.  During the course of the appeal, the 
veteran's claim was transferred to the RO in Los Angeles, 
California, pursuant to the veteran's change of address.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Sensorineural hearing loss was not present during service 
or in the first post service year; the earliest evidence of 
hearing loss is many years following service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and an organic disease of the nervous system may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in March 2001 letter of 
the general provisions of the VCAA.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO advised him in an August 
1999 letter of the information and evidence that would 
support his claim.  The record also shows that the veteran 
was notified of the reasons and bases for the denial of his 
claim in the January 2000 decision, the August 2000 statement 
of the case and the December 2001 supplemental statement of 
the case.  VA must also inform the veteran the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the March 2001 
letter to the veteran.  Thus, the Board finds that VA has 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records.  The Board 
notes with interest that in a December 2001 supplemental 
statement of the case, the RO erroneously concluded that the 
service medical records were not on file for the veteran, 
although these had been added to the claims file in August 
2000.  Nevertheless, these are included in the claims file, 
and appear to be complete.  The veteran also indicated that 
he had treatment at a private hospital following service.  
Although he provided an address for the hospital, and the RO 
sent a letter requesting any records of treatment for the 
veteran, the letter was returned in August 1999 marked 
"MOVED LEFT NO ADDRESS."  The veteran has not provided an 
alternate address for the hospital, noting in a June 2001 
letter that there is no trace of the hospital or where the 
doctors went.  As such, the Board concludes that any such 
records are unobtainable.  The RO has also obtained records 
of the veteran's outpatient treatment at the VA Hospital in 
Denver dating from March 1999 to June 1999.  The RO has not 
provided the veteran with a compensation and pension 
examination for hearing loss; however, as this decision will 
show there is no evidence of hearing loss during service or 
for many years after service.  There is no reasonable 
possibility that an examination could show that any current 
hearing loss had its onset almost 50 years earlier.  
Regardless, the VA treatment record constitutes a VA 
examination.  38 C.F.R. § 3.326.  VA's duty to assist by 
providing an examination only applies where evidence obtained 
in such an examination could help to substantiate the claim.  
The veteran has not identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim.  The Board further 
notes that the veteran has been afforded ample opportunity to 
present evidence and argument in support of his claim in 
written statements to VA.  There is sufficient evidence of 
record to decide the claim, and VA has satisfied its duties 
to notify and to assist the veteran.

Factual Background

The veteran's discharge papers show that he served with the 
U. S. Navy during the Korean War.  His most significant duty 
assignment was aboard a ship, and his military specialty was 
noted to be most closely related to the civilian occupation 
of carpenter.  

On examination at entry into service in November 1949, the 
veteran's hearing was noted to be 15/15 bilaterally, and his 
ears normal.  On examination at being recalled to active duty 
in August 1951, his hearing was 15/15 bilaterally on both 
whispered and spoken voice.  No abnormalities were noted on 
examination.  On his separation examination in September 
1953, his hearing was 15/15 on whispered voice.  No 
abnormalities were noted on examination.

In March 1999, the veteran was seen on an outpatient basis at 
a VA facility.  The progress note shows that the veteran was 
new to the system.  He gave a history of ruptured tympanic 
membranes bilaterally secondary to gun percussion.  He 
indicated that he had a subsequent tympanic membrane 
transplant on the right side and of late, had noted an 
increased problem with hearing.  On examination, the tympanic 
membranes were grossly normal.  

In June 1999, he was evaluation by an ENT who noted the 
veteran's history of bilateral ruptured tympanic membranes 
from a gun blast "in WWII".  Clinically, the examiner noted 
bilateral tympanosclerosis.  On audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
90
65
100
LEFT
30
30
70
70
70

The audiologist noted that the veteran had moderate to severe 
sensorineural loss bilaterally.  The ENT reviewed the results 
of the audiological examination and concluded that the 
veteran had bilateral sensorineural hearing loss, noise 
induced and presbycusis. 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001)

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2001), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2001).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

First, the Board notes that while the veteran meets the 
requirement of a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 (2001), the evidence does 
not support service connection for hearing loss.  In this 
case, the veteran contends that he sustained hearing loss in 
service from two five inch mounts going off over his head 
while he was standing in a hatchway.  The veteran does not 
contend and the evidence does not show that this occurred was 
while he was engaged in combat.  Nor does the record show 
that the veteran is a combat veteran.  As such, the veteran's 
statements alone are insufficient to establish the occurrence 
of injury from acoustic trauma in service.  The service 
medical records do not document any treatment for acoustic 
trauma, and the separation examination shows that his hearing 
was the same as it was when he entered service.  There were 
no abnormalities shown on the separation examination.  As 
such, the Board concludes that if any acoustic trauma was 
sustained in service, it was acute and transitory and 
resolved by the time of separation.

The earliest medical evidence of hearing loss is in 1999 when 
the veteran was assessed by VA on an outpatient basis.  This 
is more than 40 years following the veteran's release from 
active service, and while the ENT noted that the veteran's 
hearing loss was in part noise induced, he failed to relate 
the veteran's hearing loss to acoustic trauma experienced in 
service.  The Board notes that notations in the medical 
records purporting to relate the veteran's current hearing 
loss to acoustic trauma in service are based purely on the 
veteran's history as related to the examiner and are not 
competent medical evidence to show that any current hearing 
loss was caused by his exposure to large guns being fired in 
service.  See LeShore v. Brown, 8 Vet. App. 406, 408-09 
(1995) (concluding that "evidence [that] is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence'").  Significantly, 
the ENT note in June 1999 found that he veteran's bilateral 
sensorineural hearing loss was both noise induced and 
presbycusis.  

The Board has considered the veteran's statements regarding 
the origin of his bilateral hearing loss; however, this is 
not competent evidence to show that acoustic trauma was the 
cause of his hearing loss.  In the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1)).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's hearing loss is beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  

The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002)  See also 38 C.F.R. § 3.102 (2001).





ORDER

Service connection for bilateral hearing loss disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

